Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
3.	Claims 1-6, 8 and 13-16 have been cancelled.
4.	Claims 7 and 9-12 are pending in this application.
5.	Claim 12 remains withdrawn from consideration as being drawn to nonelected invention.
6.	Claims 7 and 9-11 are examined on the merits in this office action.

Non-Compliant Amendment
Claim amendment filed on January 22, 2021 is non-compliant. Claim 11 filed on January 22, 2021 recites, “The pharmaceutical composition of claim 9, suitable for oral administration.” Claim 11 filed on March 17, 2020 recites, “The pharmaceutical composition of claim 9, suitable for injection.” Therefore, the claim amendment filed on January 22, 2021 is non-compliant. Applicant is required to correct this error in response to this office action.

Withdrawn Objections and Rejections
7.	Rejection of claims 1, 9-11 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 8673843, is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Rejection of claims 1, 9-11 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent No. 9101612, is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Objection to claims 13 and 15 is hereby withdrawn in view of Applicant’s cancellation of the claims.
10.	Rejection of claims 1, 9, 11, 13 and 15 under 35 U.S.C. 102(b) as being anticipated by Stanton et al (NeuroReport, 2009, 20: 1193-1197), is hereby withdrawn in view of Applicant’s amendment to the claims.


Maintained Rejection
35 U.S.C. 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


13.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
15.	Claims 7, 9 and 11 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanton et al (NeuroReport, 2009, 20: 1193-1197) in view of Threonine (available online at: https://web.archive.org/web/2010072530136, enclosed in the previous office action) and Serine (available online at: https://web.archive.org/web/2010090109004, enclosed in the previous office action).

The difference between the reference and the instant claim is that the reference does no teach the structure of instant claim 7 
    PNG
    media_image1.png
    113
    132
    media_image1.png
    Greyscale
 (Ser-Pro-Pro-Ser-NH2).
17.	However, it is well known in the art that “threonine can often be replaced by serine” and “serine can often be replace by threonine” as taught by the cited references (see the last paragraph of each reference).
18.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings and replace the two threonine residues with two serine residues. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
It is noted that Applicant’s specification makes no assertions of unexpected results. Thus, the invention as a whole is prima facie obvious over the references.

Response to Applicant’s Arguments
19.	Applicant argues that “a person of skill would not have derived the compound of instant claim 7 based on the teachings of the cited references…In the last paragraph of the cited reference, Threonine discloses: “Threonines are quite common in protein functional centers. The hydroxyl group is fairly reactive, being able to form hydrogen bonds with a variety of polar substrates. A common role for Threonines (and Serines and Tyrosines) within intracellular proteins is phosphorylation…Threonine can often be replaced by Serine, but is unlikely to be replaced by Tyrosine, as the enzymes that catalyse the reactions (i.e. the protein kinase) are highly specific…As such, Threonine teaches that threonines are quite common in intracellular proteins and in this context, Threonine can often be replaced by Serine. However, GLYX-13 is not an intracellular protein. Moreover, Threonine and Serine provide no teaching for the replacement of threonine with serine in a small, four amino acid peptide like GLYX-13.”

	Since both Threonine and Serine reference teach that threonine is the preferred substitution amino acid for serine and serine is the preferred substitution amino acid for threonine for extracellular proteins, it would have been obvious to one of ordinary skill in the art to substitute serine for threonine in the tetrapeptide sequence of Stanton et al. One of ordinary skill in the art would have been motivated with a reasonable expectation of success, since both the Threonine and Serine references teach that both threonine and serine are considered a slightly polar polar amino acid, and threonine differs only in 

New Objection
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
21.	Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

New Rejections
35 U.S.C. 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
23.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

24.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makowski et al (US Patent No. 6897028) in view of Martinez-Rodriguez et al (Chemistry & Biodiversity, 2010, 7: 1531-1548) and Smith (US Patent No. 4966848) or Peers (US Patent No. 5837218) or Smith (US Patent No. 5223421).
27.	Makowski et al teach a tetrapeptide sequence of SPPS (see SEQ ID NO: 2).
	The difference between the reference and the instant claims are that the reference teaches the tetrapeptide sequence without showing the stereochemistry, and does not teach the N-terminal amidation.
28.	However, Martinez-Rodriguez et al teach that peptides composed partially of D-amino acids are more resistant to hydrolysis by peptidases and proteases. Therefore, potent long-acting substitutes for naturally occurring peptides have been developed (see pp. 1536-1540).
Additionally, Smith et al (US Patent ‘848) teach that “An acetyl moiety was discovered as the amino-terminal blocking group of viral coat protein in 1958 and of hormonal peptide in 1959. Since then, a large number of proteins in various organisms have been shown to possess acetylated amino-terminal residues. For example, mouse L-cells and Ehrich ascites cells have about 80% of their intracellular soluble proteins N-acetylated [and in] lower eukaryotic organisms, about 50%. These data demonstrate that N-acetyl is a very important blocking group. It has been suggested that the biological function of this blocking group may be to protect against premature protein catabolism and protein proteolytic degradation.” (see column 1, lines 18-37).
	Peers et al (US Patent ‘218) teach that, “N- and C-terminal modification of peptides is common practice in the art of preparation of peptides having greater 3C(O)” (see column 3, lines 15-25). The reference further teaches that “suitable C-terminal protecting groups include groups which form ketones or amides at the carbon atom of the C-terminal carboxyl, or groups which form esters at the oxygen atom of the carboxyl. Ketone and ester-forming groups include alkyl groups, particularly branched or unbranched lower alkyl” (see column 3, lines 28-33).
	Smith et al (US Patent ‘421) teach that, “N-acetylation is the most common chemical modification of the -amino acid group at the amino termini of eukaryotic proteins” (see column 3, lines 62-64). Additionally, “the rate of protein turnover mediated by the ubiquitin-dependent degradation system depends on the presence of a free -amino group at the amino terminus of model proteins and [indicates that] N-acetylation may play a crucial role in impeding protein turnover. Thus, N-acetylation plays important roles in regulating diverse protein functions” (see column 4, lines 21-40). 
29.	Therefore, it would have been obvious to one of ordinary skill in the art to have N-acetylated and/or C-termini ester modified peptides for the benefit of protecting the peptide from proteolytic degradation and premature protein catabolism. It would have been obvious to one of ordinary skill in the art to have peptides composed partially of D-amino acids because these are more resistant to hydrolysis by peptidases and proteases. One would have been motivated to acetylate the N-terminus and/or make an supra and Martinez-Rodriguez) and acetyl group is 'a very important blocking group' (Smith, supra). One would have had a reasonable expectation of success in forming these N- and C-terminal modified peptides, because it is 'common practice in the art' (Peers, supra) to modify the N-terminus with the most common chemical modification' of eukaryotic proteins (Smith, supra), to replace L-amino acids with D-amino acids (Martinez-Rodriguez), and is a technique practiced widely in the art (Peers and Smith, supra).

30.	Claims 7 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makowski et al (US Patent No. 6897028) in view of Martinez-Rodriguez et al (Chemistry & Biodiversity, 2010, 7: 1531-1548) and Smith (US Patent No. 4966848) or Peers (US Patent No. 5837218) or Smith (US Patent No. 5223421) as applied to claim 7 above, and further in view of Khavinson et al (US Patent No. 7491703).
31.	The teachings of Makowski et al, Martinez-Rodriguez et al, Simth or Peers or Smith are described, supra. The difference between the references and instant claims is that the references do not teach a pharmaceutical composition in the form of oral and parenteral (injection) forms.

33.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Makowski et al, Martinez-Rodriguez et al, Simth or Peers or Smith, and Khavinson et al to formulate the tetrapeptide of instant application in a pharmaceutical composition. One of ordinary sill in the art would be motivated to combine with a reasonable expectation of success, since it is well known in the art that peptides can be formulated into pharmaceutical composition, as taught by Khavinson et al. Since tetrapeptides can be formulated into a pharmaceutical composition and in an oral formulation and in a parenteral formulation, one would expect that the SPPS of instant application can also be formulated into a pharmaceutical composition, including oral and parenteral formulations.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654